Citation Nr: 1818441	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  11-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Evaluation of residuals of a back injury status post discectomy and fusion disability, rated as 10 percent disabling prior to December 20, 2011, and 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	State of South Carolina Division of Veteran Affair


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from March 1990 to October 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio.  Jurisdiction has subsequently been transferred to the RO in Columbia, South Carolina.

During the course of the Veteran's appeal, the RO assigned an increased 40 percent rating for the Veteran's service-connected residuals of back injury status post discectomy and fusion disability effective December 20, 2011.  As higher ratings for the disability are available, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2017, the Board remanded the issue for further development and readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required.


REMAND

The Board finds that additional development is needed before final adjudication of the Veteran's appeal.  The record reflects that the Veteran was afforded VA examinations of his thoracolumbar spine in May 2009, December 2011 and in April 2015.  However, during the appeal period, the Court issued a precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59, created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.

The Veteran's residuals of back injury status post discectomy and fusion disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The applicable diagnostic criteria involve examination of range of motion.  However, the May 2009, December 2011 and the April 2015 VA examinations do not fully meet the specifications of Correia.  Specifically, none of the examination reports provide thoracolumbar range of motion findings that were obtained on weight-bearing and nonweight-bearing.  Moreover, only the May 2009 examination included findings on passive and active motion.  However, while active and passive range of motion testing was included, it indicates that the results of testing such motion were identical unless specified, and does not otherwise provide findings as specified in Correia.  Further, that examination is more than 7 years old.  Additionally, the April 2015 examination reflects a finding of pain on weight-bearing testing; however, it does not otherwise provide findings as specified in Correia. 

Finally, the Board notes that the examinations noted there was pain on motion.  However, the specific point at which pain started was not consistently reported.  Without these findings, a proper assessment as to the functional impairment is not possible.

Given the considerations above, as well as to ensure the Veteran full due process, the Board will remand to afford him an examination that is compliant with the Court's decision in Correia.  In addition, as the claim file is being returned, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c) (2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records since July 2017 for treatment of the Veteran's back disability..

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to assess the current level of severity of the residuals of a back injury status post discectomy and fusion disability.  The claim folder and all pertinent treatment records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.

The examiner must describe all impairment of the residuals of back injury status post discectomy and fusion disability; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's thoracolumbar spine disability.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  If pain is noted, the point at which pain starts in the range of motion should be identified.

A detailed rationale is requested for all opinions provided.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




Department of Veterans Affairs


